Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on December 9, 2020.
Claims 1, 8, 9, 16 and 17 are amended.
Claims 3, 4, 11 and 12 are canceled.
Claims 19-24 are added.
Claims 1, 2, 5-10, 13-24 are currently pending and have been examined.
Applicant’s remarks and arguments are addressed below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 18 and 23, 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1 of 101 Analysis.
Claims 1, 2 and 5-8 
Claims 9, 10 and 13-16 are directed to a system of method of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part (i.e., a machine).
Therefore, Claims 9, 10 and 13-16 are within at least one of the four statutory categories. 
Claim 17 and 18 are directed to a method of recording compliance with regulatory
requirements for airworthiness certification of an aircraft or aircraft part (i.e., a process).
Therefore, Claims 17-18 are within at least one of the four statutory categories.
Claims 19 and 20 are directed to a method of recording compliance with regulatory
requirements for airworthiness certification of an aircraft or aircraft part (i.e., a process).
Therefore, Claims 19 and 20 are within at least one of the four statutory categories.
Claims 21 and 22 are directed to a system of method of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part (i.e., a machine). Therefore, Claims 21 and 22 are within at least one of the four statutory categories. 
Claims 23 and 24 are directed to a method of recording compliance with regulatory
requirements for airworthiness certification of an aircraft or aircraft part (i.e., a process).
Therefore, Claims 23 and 24 are within at least one of the four statutory categories.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (NO).
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings
A method of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part, said method comprising:
obtaining certification data indicating compliance with a regulatory requirement for airworthiness certification;
generating a digital compliance record including the certification data; and
Recording the digital compliance record in a distributed public ledger containing a compliance history for the aircraft or aircraft part.
wherein generating the digital compliance record comprises:
generating a message digest from the certification data and a digital timestamp;
generating a cryptographic signature using the message digest and a private key of an entity asserting the compliance; and 
combining the message digest, digital timestamp and cryptographic signature to create the digital compliance record.
Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions)

The limitations of recording compliance with regulatory requirements for airworthiness certification, obtaining certification data indicating compliance with a regulatory requirement for airworthiness certification, generating a digital compliance record including the certification data, and recording the digital compliance record in a legal obligations of maintaining certification of airworthiness. For example "obtaining", "generating" and "recording" in the context of this claim encompasses commercial or legal interaction, including recording the legal compliance.  
The exceptional limitations of Claim 1: generating a cryptographic signature and combining the message digest, digital timestamp and cryptographic signature to create the digital compliance record are not abstract and are considered eligible under 35 U.S.C. § 101.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking the exceptional Claim 17 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part, said method comprising:
receiving a digital compliance record including certification data indicative of compliance with a regulatory requirement for airworthiness certification; and
recording the digital compliance record in a distributed public ledger containing a compliance history for the aircraft or aircraft part.
the digital compliance recording comprising a message digest based on the certification data and a digital timestamp, the digital timestamp, and a cryptographic signature based on the message digest and a private key of an entity asserting the compliance.

Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people
(including social activities, teaching, and following rules or instructions)

The limitations of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part, receiving a digital compliance, recording the digital compliance record, recording comprising a message digest based on the certification data and a digital timestamp, the digital timestamp, and a cryptographic signature covers a commercial or legal interaction of the legal obligations of maintaining certification of airworthiness. For example "obtaining", "generating" and "recording" in the context of this claim encompasses commercial or legal interaction, including recording the legal compliance.  The Examiner notes that the limitations in Claim 17 fail to recite non-abstract limitation of generating a cryptographic signature, and appears to be no more non-functional descriptive material.
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is
not integrated into a practical application (NO).
Claims 17 do not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a digital compliance record and a distrusted ledger, a field of use of the abstract idea, especially recording comprising a message digest based on the certification data and a digital timestamp, the digital timestamp, and a cryptographic signature, (see MPEP 2106.05(h) example vi: Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), which is insufficient to integrate into a practical application.).  
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation  or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the  judicial exception to a particular technological environment, merely taking this abstract idea on compliance and applying it to distributed ledgers.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B
Claim 17 does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a digital compliance record and a distrusted ledger, a field of use of the abstract idea, which is insufficient to integrate into a practical application.
Dependent Claims 2, 5-8 only elaborate on Claim 1, so are eligible under 35 U.S.C. § 101.
The analysis above applies to all statutory categories of invention, so independent Claims 9 and 19, dependent Claims 10, 13-16 and dependent Claims 20-22 are eligible under this analysis.  
However, independent Claim 17 and dependent Claims 18, 23 and 24 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-10, 13-18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US 2018/0341915, hereinafter "Narasimhan"), further in view of Chan et al. (US 20170046526, hereinafter "Chan").
Re: Claim 1, Narasimhan teaches A method of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part, said method comprising (¶ 21, The single private communication network 201 enables quick accessibility using unique references (for example, block references), thereby making convenient tracking of a number of aircraft components and the certificates related to aircraft manufacturing, shipping, and airworthiness):
Narasimhan teaches obtaining certification data indicating compliance with a regulatory requirement for airworthiness certification (¶ 2, Lines 2-7; For example, every supplier for each and every component of an aircraft is required to obtain an airworthiness certificate so as to conform to a quality compliance mandated by a regulatory authority (for example, Federal Aviation Administration (FAA)). and ¶ 21, Lines 6-8; Further, the system 200 provides for instant sharing of certificates or digital assets, such as form 8130 and form 8130-3);
Narasimhan teaches generating a digital compliance record including the certification data (¶ 21, Lines 1-8; Each of the entities 202-207 may be accessible by authorized parties based on a shared ledger facility 208, provided by the single private the communication network 201, for storing certificates or digital assets. For example, the 
Narasimhan teaches recording the digital compliance record in a distributed public ledger containing a compliance history for the aircraft or aircraft part (¶ 23, Lines 1-6; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201).
wherein generating the digital compliance record comprises:
Narasimhan does not teach generating a message digest from the certification data and a digital timestamp,
However, Chan does teach generating a message digest from the certification data and a digital timestamp, (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in some aspects, provide a shared ledger payment mechanism that, at the time of purchase settlement, assigns ownership to a purchased item by making a connection to the item and embedding the item with an unique owner identifier, timestamp and purchase value, examiner considers the payment similar to the certification record in the instant case).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify 
Chan further teaches generating a cryptographic signature using the message digest (¶ 56, Lines 1-7; the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional block-chain ledger architecture.) and a private key of an entity asserting the compliance (¶ Claim 34, Lines 2-5; a private cryptographic key being capable of decrypting the encrypted trigger-event data); and
Chan further teaches combining the message digest, digital timestamp and cryptographic signature to create the digital compliance record
Re: Claim 2, Narasimhan and Chan teach The method of claim 1, Narasimhan further teaches wherein the certification data comprises the regulatory requirement, a Method of Compliance for meeting the regulatory requirement, and compliance data satisfying the Method of Compliance (¶ 4, Lines 12-17; The regulatory certificate is obtained from a regulatory body upon request by an entity from among the plurality of entities involved in a stage from among the plurality of stages. Further, each of the plurality of records comprises a plurality of regulatory parameters. and ¶ 17, Lines 4-7; It is also required that all the certificates and shipments are tracked with reference to the airworthiness throughout the life of the aircraft for quality audits and security purpose. and ¶ 21, Lines 6-8; Further, the system 200 provides for instant sharing of certificates or digital assets, such as form 8130 and form 8130-3).
Re: Claim 5, Narasimhan and Chan teach the method of Claim 2, Narasimhan and Chan further teaches wherein recording the digital compliance record in the distributed public ledger comprises:
Narasimhan further teaches generating a new transaction block including the digital compliance record (¶ 32, Lines 1-4; By way of example, when a new FAA 8130 certificate is obtained, every participating nodes (i.e., entities) in the supply network creates a new record in the Blockchain network), and
Narasimhan further teaches cryptographically linking the new transaction block
Chan further teaches with a previous transaction block in the distributed public ledger (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the block-chain thus creating a public distributed storage ledger, i.e., a log or an historical record, of transactions).
Re: Claim 6, Narasimhan and Chan teach the method of Claim 5, Narasimhan and Chan further teaches wherein cryptographically linking the new transaction block with the previous transaction block comprises:
Narasimhan further teaches generating and recording a hash (¶ 42 such databases may be implemented using standardized data structures, such as an array, hash, linked list, struct, structured text file (e.g., XML), table, or as object-oriented databases (e.g., using ObjectStore, Poet, Zope, etc.)
Chan further teaches the previous transaction block and the digital compliance record (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the block-chain thus creating a public distributed storage ledger, i.e., a log or an historical record, of transactions); and 
Chan further teaches recording the hash in the new transaction block to cryptographically link the new transaction block (¶125, Lines 1-8; data specifying transaction 308 may include, but is not limited to, a cryptographic hash 308A of a prior transaction (e.g., which transferred ownership to user 108), a quantity or number of units of the tracked asset portion that are subject to transfer in transaction 308, and a public key of the recipient ( e.g., public key 308B of user 110), and with the previous transaction block in the distributed public ledger (¶ 3, Lines 6-9; Each block in a block-
Re: Claim 7, Narasimhan and Chan teach the method of Claim 2, Narasimhan and Chan further teaches wherein recording the digital compliance record in the distributed public ledger comprises:
Narasimhan further teaches generating a new transaction block including the digital compliance record (¶ 32, Lines 1-4; By way of example, when a new FAA 8130 certificate is obtained, every participating nodes (i.e., entities) in the supply network creates a new record in the Blockchain network)
Chan further teaches and a digital timestamp (¶ 3, Lines 1-4; A block-chain is a distributed database incorporating a number of blocks where each block contains data and/or programs and holds a valid "transaction" that is timestamped.), and
Narasimhan further teaches cryptographically linking the new transaction block (¶ 23, Lines 1-9; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201, thereby ensuring that a tamper-proof and reliable version of data is available for validation and verification purposes to all participants.)
Chan further teaches a previous transaction block in the distributed public ledger (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the block-
Re: Claim 8, Narasimhan and Chan teach the method of Claim 7, Chan further teach wherein cryptographically linking the new transaction block with the previous transaction block comprises:
Chan further teaches generating a hash of the previous transaction block and the digital compliance record (¶ 125, Lines 1-4; data specifying transaction 308 may include, but is not limited to, a cryptographic hash 308A of a prior transaction (e.g., which transferred ownership to user 108), and digital timestamp (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in some aspects, provide a shared ledger payment mechanism that, at the time of purchase settlement, assigns ownership to a purchased item by making a connection to the item and embedding the item with an unique owner identifier, timestamp and purchase value, examiner considers the payment similar to the certification record in the instant case); and 
Chan further teaches recording the hash in the new transaction block to cryptographically link the new transaction block with the previous transaction block in the distributed public ledger (¶ 55, Lines 7-15; For example, input data consistent with the disclosed embodiments may include, but is not limited to, a cryptographic hash of the one or more prior transactions (e.g., hash 202A) and the set of rules and triggers associated with the assets while the output data consistent with the disclosed embodiments may include, but is not limited to, a quantity or number of units of the 
Re: Claim 9, Narasimhan teaches An airworthiness certification system for recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part, said air worthiness certification system (¶ 21, Lines 10-16 The single private communication network 201 enables quick accessibility using unique references (for
example, block references), thereby making convenient tracking of a number of aircraft
components and the certificates related to aircraft manufacturing, shipping, and airworthiness) comprising:
Narasimhan teaches a first network node configured to (Fig. 2, Element 200, The single private communications network 201; examiner considers each of 202-207 as first network nodes for each of the critical contributing members of the network capable of communicating certification data to the DPL):
Narasimhan teaches receive certification data indicating compliance with a regulatory requirement for airworthiness certification
Narasimhan teaches generate a digital compliance record including the certification data (¶ 21, Lines 1-8; Each of the entities 202-207 may be accessible by authorized parties based on a shared ledger facility 208, provided by the single private the communication network 201, for storing certificates or digital assets. For example, the shared ledger facility 208 may be similar to or based on blockchain shared ledger facility. Further, the system 200 provides for instant sharing of certificates or digital assets, such as form 8130 and form 8130-3), and
Narasimhan teaches a DPL network comprising a plurality of second network nodes (¶ 23, 4-6; The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201), configured to record the digital compliance record in a distributed public ledger containing a compliance history for the aircraft or aircraft part (¶ 24, Lines 22-27; Further, the changes to the certificates like shipments and linkages of each certificate with any other certificate may be properly managed.  Additionally, the system 200 helps to retrieve history related to each form and their changes for performing audit).
wherein the first network node is further configured to:
Narasimhan does not teach generate a message digest from the certification data and a digital timestamp;
However, Chan does teach generate a message digest from the certification data and a digital timestamp (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in some aspects, provide a shared ledger payment mechanism that, at the time of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Narasimhan’s airworthiness certification method with the added ability to track ownership rights and whether agreements change over the course of time (Chan ¶ 140, Lines 2-3), examiner points out the combination of Narasimhan and Chan would track compliance certification data.
Chan further teaches generate a cryptographic signature using the message digest (¶ 56, Lines 1-7; the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional block-chain ledger architecture.) and a private key of an entity asserting the compliance (¶ Claim 34, Lines 2-5; a private cryptographic key being capable of decrypting the encrypted trigger-event data); and
Chan further teaches combine the message digest, digital timestamp and cryptographic signature to create the digital compliance record (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in 
Re. Claim 10, Narasimhan and Chan teach The airworthiness certification system of Claim 9 Narasimhan further teaches wherein the certification data comprises the regulatory requirement, a Method of Compliance for meeting the regulatory requirement, and compliance data satisfying the Method of Compliance (¶ 4; The regulatory certificate is obtained from a regulatory body upon request by an entity from among the plurality of entities involved in a stage from among the plurality of stages. Further, each of the plurality of records comprises a plurality of regulatory parameters. and ¶ 17; It is also required that all the certificates and shipments are tracked with reference to the airworthiness throughout the life of the aircraft for quality audits and security purpose. and ¶ 21; Further, the system 200 provides for instant sharing of certificates or digital assets, such as form 8130 and form 8130-3).
Re. Claim 13, Narasimhan and Chan teaches The airworthiness certification system of claim 9 wherein the second network nodes are further configured to:
Narasimhan further teaches generate a new transaction block including the digital compliance record
Narasimhan further teaches cryptographically link the new transaction block (¶ 23, Lines 1-6; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201).
Chan further teaches with a previous transaction block in the distributed public ledger (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the blockchain thus creating a public distributed storage ledger, i.e., a log or an historical record, of transactions)
Re. Claim 14, Narasimhan and Chan teach The airworthiness certification system of claim 13 Chan further teaches wherein the second network nodes (¶ 16, Lines 3-6 and Fig. 1; In one aspect, computing environment 100 may include client devices 102, 104, and 106, system 140, peer systems 160, and a communications network 120 connecting one or more of the components of environment 100) are further configured to:
Chan further teaches generate a hash of the previous transaction block and the digital compliance record (¶ 125, Lines 1-4; data specifying transaction 308 may include, but is not limited to, a cryptographic hash 308A of a prior transaction (e.g., which transferred ownership to user 108); and
record the hash in the new transaction block to cryptographically link the transaction block with a previous transaction block in the distributed public ledger (¶ 55, Lines 7-15; For example, input data consistent with the disclosed embodiments may include, but is not limited to, a cryptographic hash of the one or more prior transactions (e.g., hash 
Re. Claim 15, Narasimhan and Chan teach The airworthiness certification system of claim 9 wherein the second network nodes (¶ 16, Lines 3-6 and Fig. 1; In one aspect, computing environment 100 may include client devices 102, 104, and 106, system 140, peer systems 160, and a communications network 120 connecting one or more of the components of environment 100)  are further configured to:
Narasimhan further teaches generate a new transaction block including the digital compliance record (¶ 32, Lines 1-4; By way of example, when a new FAA 8130 certificate is obtained, every participating nodes (i.e., entities) in the supply network creates a new record in the Blockchain network)
Chan further teaches and a digital timestamp (¶ 3, Lines 1-4; A block-chain is a distributed database incorporating a number of blocks where each block contains data and/or programs and holds a valid "transaction" that is timestamped.); and
Narasimhan further teaches cryptographically link the new transaction block (¶ 23, Lines 1-9; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201, thereby 
Chan further teaches with a previous transaction block in the distributed public ledger (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the block-chain thus creating a public distributed storage ledger, i.e., a log or an historical record, of transactions).
Re. Claim 16, The airworthiness certification system of claim 15 Chan teaches wherein the second network nodes (¶ 16, Lines 3-6 and Fig. 1; In one aspect, computing environment 100 may include client devices 102, 104, and 106, system 140, peer systems 160, and a communications network 120 connecting one or more of the components of environment 100) are further configured to:
Chan further teaches generate a hash of the previous transaction block and the digital compliance record (¶ 125, Lines 1-4; data specifying transaction 308 may include, but is not limited to, a cryptographic hash 308A of a prior transaction (e.g., which transferred ownership to user 108), and digital timestamp (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in some aspects, provide a shared ledger payment mechanism that, at the time of purchase settlement, assigns ownership to a purchased item by making a connection to the item and embedding the item with an unique owner identifier, timestamp and purchase value, examiner considers the payment similar to the certification record in the instant case); and 
Chan further teaches record the hash in the new transaction block the transaction block with a previous transaction block in the distributed public ledger (¶ 55, Lines 7-15; For 
Re. Claim 17, Narasimhan teaches A method of recording compliance with regulatory requirements for airworthiness certification of an aircraft or aircraft part, said method comprising:
Narasimhan teaches receiving a digital compliance record including certification data indicative of compliance with a regulatory requirement for airworthiness certification (¶ 27, Lines 15-20; It should be noted that the regulatory certificate is obtained from a regulatory body upon request by an entity from among the plurality of entities involved in a stage from among the plurality of stages. Further, it should be noted that each of the plurality of records comprises a plurality of regulatory parameters (Examiner notes that these parameters include the certification data)); and
Narasimhan teaches recording the digital compliance record in a distributed public ledger containing a compliance history for the aircraft or aircraft part (¶ 29, Lines 1-7; In some embodiments, registering the plurality of entities at step 301 includes creating a blockchain network comprising a plurality of nodes, and a single shared ledger for the plurality of nodes for storing the plurality of records. In such embodiments, registering 
Chan further teaches the digital compliance recording comprising a message digest based on the certification data and a digital timestamp (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in some aspects, provide a shared ledger payment mechanism that, at the time of purchase settlement, assigns ownership to a purchased item by making a connection to the item and embedding the item with an unique owner identifier, timestamp and purchase value, examiner considers the payment similar to the certification record in the instant case), the digital timestamp (¶ 141, Lines 1-7; Hybrid block-chain ledgers consistent with the disclosed embodiments  may, in some aspects, provide a shared ledger payment mechanism that, at the time of purchase settlement, assigns ownership to a purchased item by making a connection to the item and embedding the item with an unique owner identifier, timestamp and purchase value, examiner considers the payment similar to the certification record in the instant case), a cryptographic signature based on the message digest (¶ 56, Lines 1-7; the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional block-chain ledger architecture.), and a private key of an entity asserting the compliance
Re. Claim 18, Narasimhan and Chan teach The method of claim 17 Narasimhan and Chan further teach wherein recording the digital compliance record in the distributed public ledger comprises:
Narasimhan further teaches generating a new transaction block including the digital compliance record (¶ 32, Lines 1-4; By way of example, when a new FAA 8130 certificate is obtained, every participating nodes (i.e., entities) in the supply network creates a new record in the Blockchain network)
Narasimhan further teaches cryptographically linking the new transaction block (¶ 23, lines 1-8; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201, thereby ensuring that a tamper-proof and reliable version of data is available for validation and verification purposes to all participants.)
Chan further teaches a previous transaction block in the distributed public ledger (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the block-chain thus creating a public distributed storage ledger, i.e., a log or an historical record, of transactions)
Re. Claim 20, Narasimhan and Chan teach the method of claim 1, Chan Further teaches  wherein the digital timestamp is generated when the digital compliance record is added to the distributed public ledger (¶ 3, Lines 1-3; A block-chain is a distributed database incorporating a 
Re. Claim 21, Narasimhan and Chan teach The airworthiness certification system of claim 9 Narasimhan further teaches wherein the second network nodes validate the digital compliance records (¶ 233; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible. by every participating node (i.e., entities) 202-207 of the block chain network 201)
Re. Claim 23, Narasimhan and Chan teach The method of claim 18:
Narasimhan further teaches wherein cryptographically linking the new transaction block with the previous transaction block in the distributed public ledger (¶ 23, Lines 1-6; The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component. The shared ledger facility 208 is accessible by every participating node (i.e., entities) 202-207 of the block chain network 201).
Chan further teaches comprises generating a hash using the previous transaction block, the digital compliance record, and the digital timestamp (¶ 3, Lines 6-9; Each block in a block-chain also includes a link to a previous block in the blockchain thus creating a public distributed storage ledger, i.e., a log or an historical record, of transactions).
Claims 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US 20180341915, hereinafter "Narasimhan"), further in view of Chan et al. (US .
Re. Claim 19, Narasimhan and Chan teach the method of claim 1, Narasimhan and Chan do not teach further comprising including in the digital compliance record an identifier that uniquely identifies the distributed public ledger.
However, Toyota teaches further comprising including in the digital compliance record an identifier that uniquely identifies the distributed public ledger (¶ 36, Lines 4-5; A blockchain is a distributed public ledger computer system that records transactions between a source identifier and a destination identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the combination of Narasimhan and Chan’s airworthiness certification method with Toyota’s system and method to allow the technology described herein that operate without reliance on a trusted third party by allowing parties to interface with a distributed ledger or blockchain (Toyota, ¶ 1, Lines 4-7)
Re. Claim 22, Narasimhan and Chan teach The airworthiness certification system of claim 9 Toyota does not teach wherein the digital compliance record comprises an identifier that uniquely identifies the distributed public ledger. 
However, Toyota teaches wherein the digital compliance record comprises an identifier that uniquely identifies the distributed public ledger 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the combination of Narasimhan and Chan’s airworthiness certification method with Toyota’s system and method to allow the technology described herein that operate without reliance on a trusted third party by allowing parties to interface with a distributed ledger or blockchain (Toyota, ¶ 1, Lines 4-7)
Re. Claim 24, Narasimhan and Chan teach The method of claim 18 Toyota does not teach wherein the digital compliance record comprises an identification of the distributed public ledger.
However, Toyota wherein the digital compliance record comprises an identifier that uniquely identifies the distributed public ledger (¶ 36, Lines 4-5; A blockchain is a distributed public ledger computer system that records transactions between a source identifier and a destination identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the combination of Narasimhan and Chan’s airworthiness certification method with Toyota’s system and method to allow the technology described herein that operate without reliance on a trusted third party by allowing parties to interface with a distributed ledger or blockchain (Toyota, ¶ 1, Lines 4-7)
Response to Remarks
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
35 U.S.C. § 112
Claim 8 rejection has been overcome by amendment.  
35 U.S.C. § 101
The amendments submitted on 9 December 2020 have overcome the 35 U.S.C. § 101 rejections of Claims 1, 2, 5-8, 9, 10, 13-16, 19 and 20-22.  The key amendment of adding the generating a cryptographic signature limitation eliminated the abstract nature of the limitations in Claims 1 and 9, but not Claim 17.  As a result, Claims 1, 9 and their dependent claim no longer recite a judicial exception under prong 1.    
Continuing with the Step 2A, Prong 2 evaluation of the additional elements of Claim 17, the Examiner considered the judicial ruling found in Electric Power Group, LLC v. Alstom S.A., which is mentioned in the rejection language above, clearly indicating the field of use of an abstract idea.
Applicant argues on page 9 that the claims recite a “particular machine of manufacturer”, citing the1923 Eibel case.  This argument is not persuasive because, as the MPEP notes, “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP 2106.05(b) I).”  Claim 17 merely recites the conventional computer functions of receiving and recording data and thus does not qualify as a particular machine.  Thus, the argument is not persuasive and the 101 rejection is maintained.   
35 U.S.C. § 102
Claims 1, 2, 9, 10, 17, and 18 rejections under 35 USC § 102 have been overcome by amendment submitted on 9 December 2020, so these rejections are withdrawn. 
35 U.S.C. § 103
Claim 1 rejection is adjusted to address new limitations added by the amendment submitted on 9 December 2020 .  Applicant has moved the former dependent Claim 3 into Claim 1.  This has rendered the former § 102 rejection moot, but Examiner maintains that the combination of Narasimhan and Chan render Claim 1 obvious.  As noted in the rejection, Narasimhan teaches generating a digital compliance record with a message digest in a distributed ledger, and Chan teaches that it is known to utilize digital timestamps and a cryptographic signature that provides for authentication of the certificate and asserting entity when placing data on a distributed ledger.  Thus, the combination does render these features obvious; the two references in combination disclose the concept.  The use of the Narasimhan citation, Figure 5, Row 2 is no longer required and is removed from the rejection, based on the amendment.
Applicant argues that the combination Narasimhan and Chan don’t disclose generating a digital compliance record with a message digest, digital time stamp, and cryptographic signature that provides for authentication of the certificate in Claim 1, 9 and 17.  As discussed above and in the rejection, Narasimhan teaches generating a digital compliance record with a message digest in a distributed ledger, and Chan teaches that it is known to utilize digital timestamps and a cryptographic signature that provides for authentication of the certificate and asserting entity when placing data on a distributed ledger.  Thus, the combination does render these features obvious; the two references in combination disclose the concept.  Applicant’s arguments are not persuasive and the rejection is maintained. 
. 
Drawings
Reference characters 10A, 10B, and 10C on Figures 2A and 2B have been added. Replacement sheets were submitted with this Response, so the drawing objection is withdrawn.
Claim Objections
Claim 16, Second limitation has been corrected by amendment, so the claim objection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAN P MINCARELLI/Primary Examiner, Art Unit 3627